The application for review of sentence, initially received by the Sentence Review Division, was in reference to cause number DC-98-255. However, it was brought to the attention of the Sentence Review Board on February 12, 1999, that the defendant actually wanted cause number 97-173(A) reviewed.
On October 15,1998, the defendant was committed to the Department of Corrections for five (5) years. This sentence shall be served consecutively to the sentence imposed in cause number DC-98-255.
On February 12, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, via teleconference, and advised of his right to be represented by counsel. The Defendant proceeded Pro Se. The state was represented by Edward J. Corrigan.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was fur*17ther advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to five (5) year commitment to the Department of Corrections, with two (2) years suspended.
Although the board finds the sentence imposed completely adequate, this amendment is granted pursuant to the agreement between the deputy county attorney and the defendant.
Done in open Court this 11th day of February, 1999.
DATED this 12th day of February, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson